DETAILED CORRESPONDENCE
Response to Amendment
The present application is being examined under the pre-AIA  first to invent provisions.  This Office action is in response to filing, on 18 January 2022, of a Terminal Disclaimer as a response to the Final Office Action issued 18 January 2022.  Claims 1-20 are pending and considered below.
Double Patenting
Applicant’s arguments, see the Terminal Disclaimer filed, filed 18 January 2022, with respect to the rejection of all pending claims 1-20 under non-statutory double patenting, and the filing, on 18 January 2022, of a Terminal Disclaimer referencing issued patent 10,679,259 results in the withdrawal of the rejection. 

Reasons for Allowance
Claims 1-20 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
The closest art of record, the combination of Daboll et al. (20110208585) in view of Lerman et al. (20090006213) discloses an apparatus, method and computer readable medium comprising: 
	providing, to a plurality of website servers, payloads for a smart brand asset, wherein the website servers host webpages including codes representing the smart brand asset; 
collecting, from the website servers, engagements of website visitors interacting with the smart brand asset; 
generating a report measuring effectiveness of the smart brand asset presented on the website servers based on the feedback and the engagements; 
presenting a dashboard that displays the report; 


delivering an observer to the plurality of website servers, wherein each observer assigns a server location identification for each website server;
receiving, from each observer running at each website server, feedback on how the smart brand asset is presented on the website servers and including at least one indicated characteristic of the respective webpages and the server location identification, wherein the indicated characteristic is associated with the location identification;
dynamically adjusting, at the brand asset server, a payload characteristic of the smart brand asset at a given website server of the plurality of website servers based on the feedback and the indicated characteristic of the webpage to cause a presentation of the smart brand asset at the web page to be dynamically adjusted;
associating, by the brand asset server, the dynamically adjusted one or more payload characteristic with the location identification; 
sending the dynamically adjusted payload characteristic for the smart brand asset to the given website server; and
replacing, by the observer, a default representation of the smart brand asset with the dynamically adjusted payload characteristic associated with the location identification, wherein the dynamically adjusted payload characteristic is presented during each visit to the webpage.

Moreover, the missing claimed elements from the combination of Daboll in view of Lerman are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination of Daboll in view of Lerman because a person of ordinary skill in the art at the time of Applicant's invention would not find a motivation for delivering an observer to the plurality of website servers, wherein each observer assigns a server location identification 

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Please see attached References Cited Form 892
See Srinivasan et al. (7,747,465) for disclosures related to the determination of advertisement effectiveness for website based campaigns, see at least 7:62-67, 8:1-67.
See Flake et al. (20080151315) for disclosures related to enhancing an facilitating the display of updated media including additional components in accordance with the aggregation of content, see at least [50]-[55].
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682